Blackwell, Justice.
More than 25 years ago, Raymond Yelverton was convicted of child molestation and aggravated child molestation, see Yelverton v. State, 199 Ga. App. 41 (403 SE2d 816) (1991), and as a result, he is required to register as a sexual offender. See OCGA § 42-1-12. Pursuant to OCGA § 42-1-19 (a) (4), Yelverton filed a petition for release from the registration requirements. The court below denied his petition, noting that evidence of a similar transaction was admitted at his criminal trial, and concluding that the admission of that evidence rendered Yelverton ineligible for release. Yelverton appeals, asserting that the court below misconstrued the law concerning his eligibility for release.1 We agree, and we reverse the judgment below and remand for further proceedings consistent with this opinion.
1. In 1990, Yelverton was tried by a Tift County jury for the molestation of his daughter. The molestation involved fondling and oral sex, and it occurred between August 1984 and July 1987, when his daughter was between the ages of nine and thirteen years. See Yelverton, 199 Ga. App. at 42. At trial, the State presented testimony about a contemporaneous sexual encounter between Yelverton and an adult woman, which the criminal court admitted as evidence of his “proclivity toward nonconsensual sexual conduct”:
[The woman] testified that she lived in [Yelverton’s] household for over a year, while she was 19 to 2 0 years old, and that in 1985 he attempted to have sexual relations with her. [She] *313testified that one night . . . she awoke suddenly from sleep because [Yelverton], who had entered her room, was touching her vagina. She testified that [Yelverton] left when she told him no.
Id. at 42 (1). According to his petition for release, Yelverton testified at his criminal trial that the sexual encounter with the adult woman happened, but he denied that she was asleep at the time, and he said that the encounter was consensual.2 The jury found Yelverton guilty of child molestation and aggravated child molestation of his daughter, but we do not know what, if anything, the jury thought about the sexual encounter with the adult woman. We have no reason to think that the jury made any finding about that encounter, and in the absence of such a finding, we cannot know whether the jury concluded that the encounter was consensual, concluded that it was not consensual, or disregarded it entirely.
For the molestation of his daughter, Yelverton was sentenced to imprisonment for 20 years, and he was released on parole in May 2002. Upon his release, he registered as a sexual offender,3 and according to his petition for release, he subsequently was classifiedby the Sexual Offender Registration Review Board as a Level I offender, a classification that signifies that “the sexual offender is a low sex offense risk and low recidivism risk for future sexual offenses.” OCGA § 42-1-12 (a) (12). See also Gregory v. Sexual Offender Registration Review Board, 298 Ga. 675, 680-682 (1) (784 SE2d 392) (2016). Yelverton completed his sentence in February 2010.
In March 2015, Yelverton filed his petition for release in the Superior Court of Tift County,4 alleging that he is eligible for release *314under OCGA § 42-1-19 (a) (4). In pertinent part, that paragraph provides as follows:
An individual required to register pursuant to Code Section 42-1-12 may petition a superior court for release from registration requirements ... if the individual... [h]as completed all prison, parole, supervised release, and probation for the offense which required registration pursuant to Code Section 42-1-12 and meets the criteria set forth in subparagraphs (c)(1)(A) through (c)(1)(F) of Code Section 17-10-6.2.
OCGA § 42-1-19 (a) (4). 5Ifthecourt in which the petition is filed finds that the petitioner satisfies these conditions and is, therefore, eligible for release, the court then must consider the likelihood that the petitioner will commit additional sexual offenses. If the court “finds by a preponderance of the evidence that the individual does not pose a substantial risk of perpetrating any future dangerous sexual offense,”6 *315the court has discretion to release the petitioner from the registration requirements. OCGA § 42-1-19 (f). When presented with a petition for release, a court may consider “[a]ny evidence introduced by the petitioner,” OCGA § 42-1-19 (d) (1), “[a]ny evidence introduced by the district attorney or sheriff,” OCGA § 42-1-19 (d) (2), and “[a]ny other relevant evidence.” OCGA § 42-1-19 (d) (3).
In this case, the court below determined that Yelverton was not eligible for release under OCGA § 42-1-19 (a) (4) because he did not meet all of the criteria set forth in OCGA § 17-10-6.2 (c) (1). Originally enacted in 2006,7 OCGA § 17-10-6.2 concerns sentencing for certain sexual offenses.8 Subsection (b) requires a sentencing court to impose a mandatory minimum sentence, but subsection (c) permits a sentencing court to deviate from the mandatory minimum sentence *316if the criteria set forth in subparagraphs (c) (1) (A) through (c) (1) (F) are satisfied. Those criteria are as follows:
(A) The defendant has no prior conviction of an offense prohibited by Chapter 6 of Title 16 or Part 2 of Article 3 of Chapter 12 of Title 16, nor a prior conviction for any offense under federal law or the laws of another state or territory of the United States which consists of the same or similar elements of offenses prohibited by Chapter 6 of Title 16 or Part 2 of Article 3 of Chapter 12 of Title 16;
(B) The defendant did not use a deadly weapon or any object, device, or instrument which when used offensively against a person would be likely to or actually did result in serious bodily injury during the commission of the offense;
(C) The court has not found evidence of a relevant similar transaction;
(D) The victim did not suffer any intentional physical harm during the commission of the offense;
(E) The offense did not involve the transportation of the victim; and
(F) The victim was not physically restrained during the commission of the offense.
OCGA § 17-10-6.2 (c) (1) (A)-(F). In 2010, the General Assembly incorporated these same criteria by reference into OCGA § 42-1-19, specifying that satisfaction of the criteria is a necessary condition of eligibility for release from the sexual offender registration requirements under OCGA § 42-1-19 (a) (4).9
The court below determined that Yelverton failed to meet the criterion set forth in OCGA § 17-10-6.2 (c) (1) (C), and for that reason, he is not eligible for release under OCGA § 42-1-19 (a) (4). That determination appears to have been based entirely on the fact that evidence of the sexual encounter with an adult woman was admitted against Yelverton as a “similar transaction” at his criminal trial. The court below explained:
[Paragraph] (a) (4) specifically states a person seeking relief must meet the criteria set forth in OCGA § 17-10-6.2 (c) (1) (A)-(F). Because there was evidence of a similar transaction admitted at the trial of his case and deemed relevant by the original trial court, Petitioner does not meet *317the criteria in OCGA § 17-10-6.2 (c) (1) and thus cannot be granted relief from registration.
Based on that determination, the court below denied the petition for release.10
Yelverton contends that the court below misconstrued OCGA § 17-10-6.2 (c) (1) (C), as that provision is incorporated by reference in OCGA § 42-1-19 (a) (4). In particular, Yelverton argues that a decision to admit evidence of an independent act against the accused in a criminal trial does not always and necessarily require a finding that there is “evidence of a relevant similar transaction” for the purposes of OCGA §§ 17-10-6.2 (c) (1) (C) and 42-1-19 (a) (4). For that reason, Yelverton says, a court considering a petition for release under OCGA § 42-1-19 (a) (4) must decide for itself whether the evidence presented against the petitioner in his criminal trial — or other evidence presented at the hearing on the petition for release — amounts to “evidence of a relevant similar transaction.” About these things, Yelverton is correct.
Only a few days ago, this Court considered the meaning of OCGA § 17-10-6.2 (c) (1) (C) — albeit in the context of criminal sentencing, not a petition for release from sexual offender registration requirements — in Evans v. State, 300 Ga. 271 (794 SE2d 40) (2016). There, the defendant was tried and convicted of child molestation and the sexual exploitation of a child. When the trial court sentenced the defendant for the child molestation, the court concluded that it could not deviate from the mandatory minimum sentence because there was “evidence of a relevant similar transaction,” namely, the sexual exploitation of a child of which the defendant also was convicted. We upheld the imposition of the mandatory minimum sentence, notwithstanding that the evidence of the sexual exploitation was admitted at trial not as a “similar transaction,” but instead as evidence of a crime charged in the indictment. To begin, we explained that “[t]he term ‘relevant similar transaction’is not defined in OCGA § 17-10-6.2, but when that statute was enacted in 2006, ‘similar transaction’had a well established legal meaning, and referred *318to an act independent of the criminal charge at issue, but similar to it.” Id. at 273 (citation omitted). Even so, we noted, “similar transaction” has differing usages in different contexts. In the context of criminal trials under our old Evidence Code, “similar transaction” commonly was used as shorthand to describe evidence of an act independent of the crimes charged in the indictment, which was offered and admitted for a particular purpose under the standard that this Court laid down in Williams v. State, 261 Ga. 640, 642 (2) (b) (409 SE2d 649) (1991). See Evans, 300 Ga. at 277. But in the context of sentencing, we explained, “relevant similar transaction” — as that term is used in OCGA § 17-10-6.2 (c) (1) (C) with reference to the mandatory minimum sentence for a sexual offense — is most naturally and reasonably understood to mean an independent but similar sexual offense that shows the defendant to be a repeat sexual offender, whether or not that independent offense is charged in the same indictment, charged in a separate indictment, or uncharged. See id. In reaching that conclusion, we drew heavily upon the context of OCGA § 17-10-6.2 (c) (1) (C), which suggests that the General Assembly meant by that provision to “prohibit any downward deviation from the mandatory minimum sentence when the defendant is one who commits multiple separate sexual offenses.” Id. Our reasoning in Evans is instructive here.
Just as the statutory context of OCGA § 17-10-6.2 (c) (1) (C) suggests that the provision is most naturally and reasonably understood to prohibit deviations from the mandatory minimum sentence for repeat sexual offenders, the context of its incorporation by reference into OCGA § 42-1-19 (a) (4) suggests that it is likewise most naturally and reasonably understood to render a sexual offender ineligible for release from the registration requirements if he has committed independent but similar sexual offenses that show him to be a repeat offender.11 Indeed, even when a sexual offender is not categorically ineligible for release under OCGA § 42-1-19 (a) (4), a superior court properly may release the offender from the registration requirements only upon a finding “by a preponderance of the evidence that the individual does not pose a substantial risk of perpetrating any future dangerous sexual offense.” OCGA § 42-1-19 (f). Moreover, the likelihood of a sexual offender committing additional sexual offenses is the basis of the three-tiered classification that is integral to the sexual offender registration scheme as a whole. *319See, e.g., OCGA §§ 42-1-12 (a) (12), (a) (13), (a) (21) (B); 42-1-14 (a). As it is used in OCGA § 17-10-6.2 (c) (1) (C), “evidence of a relevant similar transaction” has the same meaning in both the sentencing and sexual offender registration contexts.
Accordingly, as it is used in OCGA § 17-10-6.2 (c) (1) (C) and incorporated by reference in OCGA § 42-1-19 (a) (4), “evidence of a relevant similar transaction” does not simply mean evidence of an independent act that is admitted pursuant to the Williams standard (under the old Evidence Code) — or OCGA § 24-4-404 (b) (under the new Evidence Code) — in a case in which the defendant is charged with a sexual offense. Indeed, not all “similar transaction” evidence admitted pursuant to the Williams standard is, in fact, evidence of an independent sexual offense, inasmuch as “similar transaction evidence was not limited to a defendant’s previous illegal conduct.” State v. Ashley, 299 Ga. 450, 455 (2) (a) (788 SE2d 796) (2016) (citations omitted). See also Alatise v. State, 291 Ga. 428, 431 (4) (728 SE2d 592) (2012). Here, of course, the evidence offered by the State against Yelverton at his 1990 molestation trial about the encounter with an adult woman potentially demonstrates an independent and similar sexual offense, inasmuch as the woman testified that Yelverton touchedher sexually and without her consent. See OCGA § 16-6-22.1. Nevertheless, Yelverton claimed that the encounter was consensual, and we do not know how the jury assessed that evidence, if at all. Nor do we know what the criminal trial court thought of the evidence. To admit it as a “similar transaction” at the 1990 molestation trial, the criminal trial court did not have to find that Yelverton actually touched the woman without her consent. Rather, the criminal trial court only had to find that the State had made a prima facie showing, such that the jury could find by a preponderance of the evidence that Yelverton had done so (even if the judge did not believe the witness). See Freeman v. State, 268 Ga. 185, 187-188 (4) (486 SE2d 348) (1997) (adopting standard of proof for admissibility of other acts evidence established under Federal Rule of Evidence 404 (b) by Huddleston v. United States, 485 U. S. 681, 685 (108 SCt 1496, 99 LE2d 771) (1988)). For that reason, neither the verdict nor the evidentiary ruling in the 1990 molestation trial can be interpreted as a definitive determination that Yelverton touched the woman without her consent and thereby committed a sexual offense. Accordingly, neither the verdict nor the evidentiary ruling conclusively establishes that the encounter with the woman is a “relevant similar transaction” for the purposes of OCGA §§ 17-10-6.2 (c) (1) (C) and 42-1-19 (a) (4).
In these circumstances, it was for the court below — the court hearing the petition for release — to determine for itself whether there is “evidence of a relevant similar transaction” that would *320render Yelverton ineligible for release. The court below erred when it failed to make such a determination, and so, we must reverse its judgment. We remand the case to the court below for further proceedings consistent with this opinion.
2. In light of our determination that the court below misconstrued the applicable statutory law and that its judgment must be reversed, we need not reach the constitutional issue raised by Yelver-ton. See note 1 supra.

Judgment reversed and case remanded.


All the Justices concur, except Thompson, C. J., and Melton, J., who dissent.


 Yelverton filed an application for discretionary appeal, see OCGA § 5-6-35 (a) (5.2), and we granted his application. Besides his contention that the court below misconstrued the law concerning his eligibility, Yelverton also argues that the sexual offender registration requirements are unconstitutional as applied to him. Although we need not resolve the constitutional question to decide this appeal, we note that the constitutional question forms the basis for our exercise of appellate jurisdiction in this case. See Ga. Const, of 1983, Art. VI, Sec. VI, Par. II (1) (Supreme Court has appellate jurisdiction in “all cases in which the constitutionality of a law, ordinance, or constitutional provision has been drawn in question.”).


 The record of the criminal trial was not made a part of the record of the proceedings on the petition for release. For that reason, our only information about what happened at the criminal trial conies from the decision of the Court of Appeals in Yelverton and the petition itself. Because the facts alleged in the petition appear to be consistent with Yelverton and uncontroverted (at least at this point), we accept the truth of those allegations for the purposes of this appeal.


 The General Assembly first adopted the sexual offender registration requirements in 1996. See Ga. L. 1996, p. 1520. Those requirements apply, however, to “any individual who . . . [h]as previously been convicted of a criminal offense against a victim who is a minor and may be released from prison or placed on parole, supervised release, or probation on or after July 1, 1996.” OCGA § 42-1-12 (e) (3). An offense that “consists of.. . [cjriminal sexual conduct toward a minor” is a “criminal offense against a victim who is a minor,” OCGA § 42-1-12 (a) (9) (A), and child molestation and aggravated child molestation are “criminal offense[s] against a victim who is a minor.” See Spivey v. State, 274 Ga. App. 834, 837 (2) (a) (619 SE2d 346) (2005). Yelverton is, therefore, subject to the registration requirements.


 A petition for release under OCGA § 42-1-19 must be filed “in the superior court of the jurisdiction in which the [petitioner] was convicted [of the crime that renders him subject to the registration requirements],” unless the petitioner was convicted in a jurisdiction outside Georgia. OCGA § 42-1-19 (b) (1).


 To be eligible for release under OCGA § 42-1-19 (a) (4), a petitioner also must show either that ten years have elapsed since his completion of his sentence, see OCGA § 42-1-19 (c) (2) (A), or that he has been classified by the Sexual Offender Registration Review Board as a Level I sexual offender. See OCGA § 42-1-19 (c) (2) (B). As we noted earlier, Yelverton alleged in his petition he has been classified as a Level I sexual offender.


 In this context, a “[djangerous sexual offense” is
any criminal offense, or the attempt to commit any criminal offense, under Title 16 as specified in this paragraph or any offense under federal law or the laws of another state or territory of the United States which consists of the same or similar elements of the following offenses:
(i) Aggravated assault with the intent to rape in violation of Code Section 16-5-21;
(ii) Kidnapping in violation of Code Section 16-5-40 which involves a victim who is less than 14 years of age, except by a parent;
(iii) Trafficking a person for sexual servitude in violation of Code Section 16-5-46;
(iv) Rape in violation of Code Section 16-6-1;
(v) Sodomy in violation of Code Section 16-6-2;
(vi) Aggravated sodomy in violation of Code Section 16-6-2;
(vii) Statutory rape in violation of Code Section 16-6-3, if the individual convicted of the offense is 21 years of age or older;
(viii) Child molestation in violation of Code Section 16-6-4;
(ix) Aggravated child molestation in violation of Code Section 16-6-4, unless the person was convicted of a misdemeanor offense;
(x) Enticing a child for indecent purposes in violation of Code Section 16-6-5;
(xi) Sexual assault against persons in custody in violation of Code Section 16-6-5.1;
(xii) Incest in violation of Code Section 16-6-22;
(xiii) A second conviction for sexual battery in violation of Code Section 16-6-22.1;
(xiv) Aggravated sexual battery in violation of Code Section 16-6-22.2;
(xv) Sexual exploitation of children in violation of Code Section 16-12-100;
*315(xvi) Electronically furnishing obscene material to minors in violation of Code Section 16-12-100.1;
(xvii) Computer pornography and child exploitation in violation of Code Section 16-12-100.2;
(xviii) Obscene telephone contact in violation of Code Section 16-12-100.3; or
(xix) Any conduct which, by its nature, is a sexual offense against a victim who is a minor or an attempt to commit a sexual offense against a victim who is a minor.
OCGA § 42-1-12 (a) (10) (B.l).


 See Ga. L. 2006, p. 379, § 21. The statute subsequently was amended in 2013. See Ga. L. 2013, p. 222, § 9.


 The sexual offenses to which OCGA § 17-10-6.2 applies are identified in subsection (a):
As used in this Code section, the term “sexual offense” means:
(1) Aggravated assault with the intent to rape, as defined in Code Section 16-5-21;
(2) False imprisonment, as defined in Code Section 16-5-41, if the victim is not the child of the defendant and the victim is less than 14 years of age;
(3) Sodomy, as defined in Code Section 16-6-2, unless subject to the provisions of subsection (d) of Code Section 16-6-2;
(4) Statutory rape, as defined in Code Section 16-6-3, if the person convicted of the crime is 21 years of age or older;
(5) Child molestation, as defined in subsection (a) of Code Section 16-6-4, unless subject to the provisions of paragraph (2) of subsection (b) of Code Section 16-6-4;
(6) Enticing a child for indecent purposes, as defined in Code Section 16-6-5, unless subject to the provisions of subsection (c) of Code Section 16-6-5;
(7) Sexual assault against persons in custody, as defined in Code Section 16-6-5.1;
(8) Incest, as defined in Code Section 16-6-22;
(9) A second or subsequent conviction for sexual battery, as defined in Code Section 16-6-22.1; or
(10) Sexual exploitation of children, as defined in Code Section 16-12-100.
OCGA § 17-10-6.2 (a).


 See Ga. L. 2010, p. 168, § 15.


 This is Yelverton’s second petition for release. He filed his first petition in July 2011. That petition was denied upon the same ground as the second petition. Yelverton attempted to appeal from the denial of his first petition, but his appeal was dismissed by the Court of Appeals because he failed to file an application for discretionary review. We note that OCGA § 42-1-19 (b) (3) contemplates the filing of successive petitions for release, and in any event, the State does not contend in this appeal that the denial of the first petition is res judicata or otherwise works an estoppel to bar the second petition.


 If a sexual offender has a prior conviction for a sexual offense, he is rendered ineligible for release from the registration requirements by the incorporation of OCGA § 17-10-6.2 (c) (1) (A) into OCGA § 42-1-19 (a) (4). The incorporation of OCGA § 17-10-6.2 (c) (1) (C) deals with independent sexual offenses for which the sexual offender has not previously been convicted.